MEMORANDUM **
Gurdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“U”) denial of his applications for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We review for substantial evidence an adverse credi*167bility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001).' We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies between petitioner’s testimony and his documentary evidence with regard to the reason for his alleged persecution and the level of his opposition to the police and the government. See id. at 1043-45.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153,1156 (9th Cir.2003).
Because petitioner’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence to support the claim, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.